IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHEL D. DEPRIEST,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-1384

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 13, 2015.

An appeal from an order of the Circuit Court for Madison County.
Andrew J. Decker, III, Judge.

Michel D. DePriest, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.



PER CURIAM.

      The appellant appeals the summary denial of his motion for postconviction

relief filed pursuant to Florida Rule of Criminal Procedure 3.850. For the reasons

discussed below, we affirm in part and reverse and remand in part.

      In January 2013, the appellant entered a negotiated admission to violating

his probation, imposed for three lewd or lascivious battery convictions and one
conviction for failing to register as a sex offender, in exchange for sentences

totaling 20 years’ imprisonment. One of the claims raised in his motion is that

counsel never advised him of the maximum sentence he faced, and therefore he

rejected a plea offer of 15 years’ imprisonment because he was under the mistaken

impression that was the maximum sentence he faced if the trial court found that he

violated probation.

      “Counsel may be ineffective for failing to advise a defendant about the

maximum possible penalty when conveying a plea offer.” Ramos v. State, 141 So.

3d 643 (Fla. 4th DCA 2014). Here, the appellant alleges that he was unaware that

he faced more than 15 years’ imprisonment if he rejected the offer, and if he had

known, he would have taken the 15-year plea. There is nothing in the record

before this Court to refute that allegation. However, the appellant has not alleged

that the trial court would have accepted the 15-year plea, or that the State would

not have withdrawn the offer. See Alcorn v. State, 121 So. 3d 419, 430 (Fla. 2013)

(holding that to adequately allege prejudice when a defendant is claiming

ineffective assistance of counsel during the plea process, the defendant must allege

“that (1) he or she would have accepted the offer had counsel advised the

defendant correctly, (2) the prosecutor would not have withdrawn the offer, (3) the

court would have accepted the offer, and (4) the conviction or sentence, or both,

under the offer's terms would have been less severe than under the judgment and

                                         2
sentence that in fact were imposed.”). The appellant should have been given a

chance to amend to state a facially sufficient claim for relief. See Spera v. State,

971 So. 2d 754 (Fla. 2007) (holding that a trial court must allow the defendant at

least one opportunity to amend a facially insufficient motion).

      Accordingly, we reverse and remand the denial of the appellant’s claim that

counsel was ineffective for failing to advise him of the maximum sentence he

faced if he rejected the plea for the trial court to grant the appellant an opportunity

to amend. We affirm the denial of the remaining claims raised in the motion.

      Affirmed in part, Reversed and Remanded in part, with directions.

WOLF, WETHERELL, and MARSTILLER, JJ., CONCUR.




                                          3